This is a companion case to Ex parte Phillip M. Firmin No. 907, this day decided in an opinion by Judge Davidson, reversing the judgment of the court below and granting bail. The facts are the same, and for the reasons stated in that opinion this case is reversed and bail fixed in the sum of four thousand dollars. Upon the execution of bond in the terms required by law, the sheriff will release relator.
Bail granted.
Ramsey, Judge, dissents.
                          ON REHEARING.                       November 23, 1910.